                                  1   Jason D. Guinasso, Bar No. 8478
                                      jguinasso@hutchlegal.com
                                  2   HUTCHISON & STEFFEN, PLLC
                                      500 Damonte Ranch Parkway, Suite 980
                                  3   Reno, NV 89521
                                      Telephone: (775) 853-8746
                                  4   Facsimile: (775) 201.9611

                                  5   JOSHUA NELSON, Bar No. 11849
                                      Joshua.nelson@bbklaw.com
                                  6   Best Best & Krieger LLP
                                      2855 E. Guasti Road, Suite 400
                                  7   Ontario, CA 91761
                                      Telephone: (909) 989-8584
                                  8   Facsimile: (909) 944-1441

                                  9   Attorneys for Defendant
                                      CITY OF SAN BERNARDINO
                                 10
                                      Jeremiah W Balik, in propria persona
2855 E. GUASTI ROAD, SUITE 400




                                 11   jeremiah.balik@alumni.northwestern.edu
  BEST BEST & KRIEGER LLP




                                      6440 Sky Pint Drive, #275
      ONTARIO, CA 91761




                                 12   Las Vegas, NV 89131
        LAW OFFICES OF




                                      Telephone: (424) 280-2981
                                 13   Facsimile: (805) 642-7177
                                 14                                    UNITED STATES DISTRICT COURT
                                 15                             DISTRICT OF NEVADA-LAS VEGAS DIVISION
                                 16
                                      JEREMIAH WILLIAM BALIK,                           Case No. 2:18-cv-02174-RFB-GWF
                                 17
                                                         Plaintiff,                     Judge: Richard F. Boulware
                                 18            v.
                                                                                                AMENDED
                                 19   CITY OF TORRANCE, CITY OF CEDAR                STIPULATION, REQUEST AND ORDER
                                      FALLS, IOWA, SANTA BARBARA                      EXTENDING TIME TO ANSWER OR
                                 20   COUNTY SHERIFF’S DEPT, CITY OF                      OTHERWISE RESPOND TO
                                      LOS ANGELES, SAN DIEGO COUNTY                       PLAINTIFF’S COMPLAINT
                                 21   SHERIFF’S DEPT, CITY OF SAN
                                      BERNARDINO, NEXT GENERATION                                    (First Request)
                                 22   WIRELESS, VALVOLINE,
                                      CALIFORNIA HIGHWAY PATROL,
                                 23   LOS ANGELES COUNTY SHERIFF’S
                                      DEPT, BRISTOL FARMS, CITY OF
                                 24   CHICAGO, FRED S. UPTON
                                      FOUNDATION, CITY OF
                                 25   MANHATTAN BEACH, CITY OF
                                      CITRUS HEIGHTS, NEVEDA
                                 26   HIGHWAY PATROL, DOES 1-500,

                                 27                      Defendants.

                                 28
                                                                                                  STIP, REQUEST AND ORDER EXTENDING
                                      55600.00500\32486410.1                        1                   TIME TO RESPOND TO COMPLAINT
                                                                                                                   2:18-cv-02174-RFB-GWF
                                  1            Plaintiff JEREMIAH WILLIAM BALIK (“Plaintiff”), Plaintiff in proria persona, and

                                  2   Defendant CITY OF SAN BERNARDINO (“City”), by and through its counsel of record, hereby

                                  3   respectfully submits this Stipulation, Request and Order Extending Time to Answer or Otherwise

                                  4   Respond to Plaintiff’s Complaint (the “Stipulation”). This Stipulation is made in accordance with

                                  5   LR 6-1, LR 6-2, LR II 7-1, and LR IA 11-1(b) of the Local Rules of this Court. This is the first

                                  6   request for an extension of time to file an answer or otherwise respond to Plaintiff’s Complaint.

                                  7            The City was served with Plaintiff’s Complaint on October 18, 2019. The instant extension

                                  8   is requested as the City’s counsel requires additional time to prepare a responsive pleading to

                                  9   Plaintiff’s Complaint.
                                 10            Upon agreement by and between all the parties hereto as set forth herein, the undersigned
2855 E. GUASTI ROAD, SUITE 400




                                 11   respectfully requests this Court grant an extension of time, up to and including November 29, 2019,
  BEST BEST & KRIEGER LLP

      ONTARIO, CA 91761




                                 12   for the City to file an answer or otherwise respond to Plaintiff’s Complaint. By entering into this
        LAW OFFICES OF




                                 13   Stipulation, none of the parties waive any rights they have under statute, law or rule with respect to
                                 14   Plaintiff’s Complaint.
                                 15    Dated: November 7, 2019                            By: /s/ Jason D. Guinasso
                                                                                              Attorneys for Defendant,
                                 16
                                                                                              City of San Bernardino
                                 17
                                       Dated: November 6, 2019                            By: /s/ Jeremiah W. Balik
                                 18                                                           JEREMIAH W. BALIK, in propria persona
                                 19                                                 ORDER
                                 20            IT IS SO ORDERED:
                                 21            DATED this 8th day of November, 2019.
                                 22                                                          _________________________________
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28
                                                                                                     STIP, REQUEST AND ORDER EXTENDING
                                       55600.00500\32486410.1                          -2-                 TIME TO RESPOND TO COMPLAINT
                                                                                                                      2:18-cv-02174-RFB-GWF
